DETAILED ACTION

Claims 1-2 and 9-11 have been amended. Claims 12-14 have been newly added. Claims 1-14 remain pending in the application.
Claims 1 and 9 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office. As a result, each and every objection and 112(b) rejection have been withdrawn.
Applicant amended independent claims to further specify:
The switches having an ON and OFF configuration, and the switches are controlled by switching the switches ON or OFF to controllably distribute solar power between the units by connecting or disconnecting each unit to the solar power generator.

Applicant's arguments with respect to amended claims regarding rejection under 35 U.S.C. § 103 have been fully considered but in moot in view of new ground of rejection.

HWAN KR 20100130099 A and Akita US 20190237995 A1 are introduced in response to amended claims. The teachings of Striuli, Haines, Akerson, and Khaitan as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended and new claims.

Regarding claim 1, Striuli teaches a behind-the-meter system for controlled distribution of solar power to units in a multi-unit building connected to an electric power grid, where each unit is connected to the power grid (Fig. 2 page 8 lines 2-6, page 9 lines 7-25 behind meter system with power grid network DLSE 110 and local solar FLE 100), the system comprising:
a grid-tied inverter connectable between a solar power generator and the electric power grid (page 8 lines 17-22); 
sensors configured to measure instantaneously (Figs. 1-3 page 8 lines 9-16, page 11 lines 4-27): 
power demand (Figs. 1-3 page 11 lines 4-27, page 17 line 30 – page 18 line 4, device 300 communicate with loads to meet demand) and solar power consumption of the units (Fig. 3 lines 12-14 meter 320); and solar power generation by the solar power generator (Figs. 1-2 8 lines 9-16 meter 200);
switches, the switches being configured to selectively connect and disconnect each unit from the solar power generator (Fig. 3 page 11 lines 4-27 page 16 lines 16-22 device 300 connecting/disconnecting users to FLE); and 
dynamically determine values of power demand and solar power consumption of the units based on the instantaneous measurements of the power demand and the solar power consumption of the units; and selectively and individually control the switches to dynamically distribute solar power from the solar power generator to the units to controllably distribute solar power between the units by connecting or disconnecting each unit to the solar power generator based on the values of the power demand and the solar power consumption of the units to maximize solar power consumption by the units (page 13 line 12 – page 14 line 4, maximize utilization of local solar power generation).
Striuli does not explicitly teach the switches having ON/OFF configuration, the relative values of power demand and solar power consumption is determined and the connection/disconnection of each unit to solar power generator is based on the relative values and by switching the switches ON or OFF.
HWAN teaches the switches having ON/OFF configuration, the relative values of power demand and solar power consumption is determined and the connection/disconnection of each unit to solar power generator is based on the relative values and by switching the switches ON or OFF (Fig. 5, page 5 paragraph 10, page 8 paragraphs 5-6 on/off switch corresponding to each load; page 8 paragraph 5-6 cut off load in the order of lowest actual power consumption).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Striuli to incorporate the teachings of HWAN because they all directed to power distribution and load management. Using relative values of power demand and solar power consumption to distribution power will help maximize the total power consumption from the solar energy source. Switching the switches ON or OFF will help distribute the solar power to units.

Another iteration of claim analysis has been made.

Claim Objections

Claims 1 and 9 are objected to because of the following informalities:
Claims 1 and 9 recite “where each unit …” in first paragraph that has typos. For examination purpose, “where each unit …” will be construed as “wherein each unit …”. 

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"controller", "main microcontroller" and "sub-microcontrollers" in claims 1-2, 6-7 and 13.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8, 10-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “an instantaneous measurements …” in line 15. The relationship between “an instantaneous measurements …” in line 15 and “measure instantaneously: …” in lines 6-7 is not clear. For examination purpose, “an instantaneous measurements …”  will be construed as “the instantaneous measurements …”.

Claims 2 and 10 recite “when there are large discrepancies in power demand between units” last paragraph that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “when there are large discrepancies in power demand between units” will be construed as “in respond to that there are large discrepancies in power demand between units”.

Regarding dependent claims 3-8, 11 and 13-14, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Striuli WO 2013128422 A11 in view of HWAN.

Regarding claim 1, Striuli teaches a behind-the-meter system for controlled distribution of solar power to units in a multi-unit building connected to an electric power grid, where each unit is connected to the power grid (Fig. 2 page 8 lines 2-6, page 9 lines 7-25 behind meter system with power grid network DLSE 110 and local solar FLE 100), the system comprising:
a grid-tied inverter connectable between a solar power generator and the electric power grid (page 8 lines 17-22); 
sensors configured to measure instantaneously (Figs. 1-3 page 8 lines 9-16, page 11 lines 4-27): 
power demand (Figs. 1-3 page 11 lines 4-27, page 17 line 30 – page 18 line 4, device 300 communicate with loads to meet demand) and solar power consumption of the units (Fig. 3 lines 12-14 meter 320); and solar power generation by the solar power generator (Figs. 1-2 8 lines 9-16 meter 200);
switches, the switches being configured to selectively connect and disconnect each unit from the solar power generator (Fig. 3 page 11 lines 4-27 page 16 lines 16-22 device 300 connecting/disconnecting users to FLE); and 
dynamically determine values of power demand and solar power consumption of the units based on the instantaneous measurements of the power demand and the solar power consumption of the units; and selectively and individually control the switches to dynamically distribute solar power from the solar power generator to the units to controllably distribute solar power between the units by connecting or disconnecting each unit to the solar power generator based on the values of the power demand and the solar power consumption of the units to maximize solar power consumption by the units (page 13 line 12 – page 14 line 4, maximize utilization of local solar power generation).
Striuli does not explicitly teach the switches having ON/OFF configuration, the relative values of power demand and solar power consumption is determined and the connection/disconnection of each unit to solar power generator is based on the relative values and by switching the switches ON or OFF.
HWAN teaches the switches having ON/OFF configuration, the relative values of power demand and solar power consumption is determined and the connection/disconnection of each unit to solar power generator is based on the relative values and by switching the switches ON or OFF (Fig. 5, page 5 paragraph 10, page 8 paragraphs 5-6 on/off switch corresponding to each load; page 8 paragraph 5-6 cut off load in the order of lowest actual power consumption).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Striuli to incorporate the teachings of HWAN because they all directed to power distribution and load management. Using relative values of power demand and solar power consumption to distribution power will help maximize the total power consumption from the solar energy source. Switching the switches ON or OFF will help distribute the solar power to units.
Striuli teaches:

    PNG
    media_image1.png
    688
    855
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    776
    1000
    media_image2.png
    Greyscale

page 8 lines 2-6 Solar or wind energy transformation systems are exemplary in this regard, since solar radiation and wind cannot be "activated" at will depending on energy requirements; therefore, there is a possibility that a user will need to take energy from the public network, which energy must then be appropriately metered. This further explains why the relationship with the DLSE must be supported by a two-way meter. page 9 lines 7-25 Figure 2 shows a basic diagram of the management of a FLE 100 in accordance with the invention. In this case, the FLE 100 belongs to a community of users UP1...UPN that can consume the energy produced by it before it is fed into the network of the 10 DLSE 110.  The proposed solution, as shown in the layout of Figure 2, starts from the typical layout of Figure 1, to which a number of new devices 300 have been added (which will have to be installed: each one of said new devices 300 will correspond to each user. In addition, there may be a co-ownership user UC that supplies power to devices 15 shared by the group of users, such as, for a jointly-owned building, staircase lighting, lift, common heating system, etc. ....

    PNG
    media_image3.png
    789
    878
    media_image3.png
    Greyscale

page 8 lines 17-2 The generic block 100 may therefore be a FLE of various nature, a detailed description thereof not being necessary for the purposes of the present invention. As a whole, the FLE 100 provides an output connection where electric energy is available in a form which is compatible with the public power distribution network, i.e. as alternating current (it is therefore assumed that FLE's may incorporate, if necessary, an inverter stage for DC/ AC conversion).
page 8 lines 9-16 Figure 1 describes the layout of insertion of a system for local power production FLE, 10 designated by numeral 100. This prior-art layout allows the energy to be either self-consumed by the FLE owner or fed into a network managed by a local energy service distributor, hereafter referred to as DLSE (Distributore Locale di Servizi Energetici, in Italian): in the drawing, the network of said DLSE is designated by numeral 110. The layout of Figure 1 only requires two meters: the meter 200, which measures all the 15 energy produced by the FLE 100, and the meter 210, which measures the energy exchange taking place with the DLSE at a single interconnection point. page 11 lines 4-27 Figure 3 shows one of said innovative devices 300, highlighting the main components 5 thereof.  The electric line 110 associated with the conventional meter 220, in turn associated with each user, …, it is connected to the user through the innovative device 300, which comprises at least:  a combiner 310 allowing the user to be supplied with both network power and locally produced power;  a "smart" meter 320 adapted to meter the fraction of energy produced locally by the FLE and supplied to the user (this consumption is measured for internal coownership management purposes);  … The combiner 310 will turn off the supply from the network if the instantaneous requirements of the user are met by the internal production, thus ensuring the utmost exploitation of the internal production; it may also limit the supply from the external public network to the energy needed for completely fulfilling the user's demand. 
page 17 line 30 – page 18 line 4 
When equipped with a communication interface, the smart meters built in the devices 300 can thus act as a residential node for a "smart" and coordinated management of domestic consumptions. They can therefore communicate with the loads of the single users (e.g. household appliances, lighting devices, battery chargers, air conditioning systems, etc.) so as to be able to implement all the managed consumption techniques which are typical of smart grids.
page 11 lines 4-27
Figure 3 shows one of said innovative devices 300, highlighting the main components thereof. 
The electric line 110 associated with the conventional meter 220, in tum associated with each user, is not directly connected to the residential network of that specific user, as is now common; instead, it is connected to the user through the innovative device 300, which comprises at least: 
a combiner 310 allowing the user to be supplied with both network power and locally produced power; 
a "smart" meter 320 adapted to meter the fraction of energy produced locally by the FLE and supplied to the user (this consumption is measured for internal co- ownership management purposes); 
…. 
The smart meters 320 also carry out a function which goes beyond the simple metering task: in fact, it is generally of interest for the community to self-consume as much energy as possible, and it is generally of interest for the single users to consume locally produced energy (because its equivalent cost is lower).
page 16 lines 16-22
If precedence is given to self-consumption as long as a user Ui absorbs less power than the nominal value, the respective device 300 (Di) will limit itself to supply the required energy by taking it all, if available, from the FLE.
page 18 lines 10-2
…, there may also be a direct communication interface for an external unit (e.g. PC, personal digital assistant, etc.), through which an operator can exchange data with the device 300 in order to carry out various operations, such as software updates, diagnostic tests, data exchanges, etc.). These latter operations may also be carried out by a co-ownership server (not shown in the drawings) adapted to manage the devices 300 in a centralized manner.
In principle, the devices 300 may use a centralized power distribution control instead of the distributed control described so far. With this alternative approach, all decisions of the system, and hence the intelligence thereof, are concentrated into a single central server that continually receives information about the power flows over a data bus connected to the devices 300, makes appropriate decisions based on the applicable energy management criterion, and sends appropriate power flow adjustment commands to said devices, which act as power flow meters and regulators.
page 13 line 12 – page 14 line 4
…, any power absorption surplus required by a local user in excess of the nominal fraction PFLE(t)/N 15 can be fulfilled by giving priority to direct supply from the local production, so as to maximize energy self-consumption to detriment of the quantity sold to the DLSE, without however forcing any other co-ownership users to take power from the network 110 to meet their instantaneous power requirements.
…
HWAN teaches:
page 5 paragraph 10
The load control unit 55 includes a number of switch contacts corresponding to the plurality of loads for supplying and cutting off the power.

    PNG
    media_image4.png
    825
    1056
    media_image4.png
    Greyscale

page 8 paragraphs 5-6
The controlling of the load may include determining a value of the adjusted power (S30); And controlling the load on-off by selecting a load to be controlled among the plurality of individual loads based on the value of the adjusted power and the actual power consumption of the individual loads (S60). 
In the on-off control of the load, when the regulated power is 0 or more, the regulated power is compared with the actual power consumption of the individual load, and the load having the actual power consumption greater than the regulated power according to the comparison result. In the middle, the power is cut off in the order of the load having the lowest actual power consumption.

Regarding claim 9 and 11, Striuli and HWAN together teach claimed system. Therefore, they teach the method steps and the building for implementing the system.

Regarding claim 12, Striuli and HWAN together teach claimed method. Therefore, they teach the building for implementing the method.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Striuli in view of HWAN as applied to claims 1, 9 and 11-12 above, further in view of Haines US 20090027932 A12.

Regarding claim 3, neither Striuli nor HWAN explicitly teaches the solar power generator comprises a solar photovoltaic array.
Haines teaches the solar power generator comprises a solar photovoltaic array (Fig. 2 solar panels 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Striuli to incorporate the teachings of Haines because they all directed to power distribution and load management. Using solar photovoltaic array will help generating solar power.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Striuli in view of HWAN as applied to claims 1, 9 and 11-12 above, further in view of Akerson US 20160013646 A13.

Regarding claim 4, neither Striuli nor HWAN explicitly teaches the switches comprise solid-state relays.
Akerson teaches the switches comprise solid-state relays (SSRs) ([0021] logic controlled relays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Striuli to incorporate the teachings of Akerson because they all directed to power distribution and load management. Using solid-state relays (SSRs) will help connect/disconnect load to power source.

Regarding claim 5, Akerson further teaches the sensors comprise power measurement integrated circuits (ICs) connected to power supply lines of the units by current transformer (CT) clamps ([0008] [0050] power measurement device with clamp-on current sensors).

Regarding claim 6, Akerson further teaches the at least one controller, SSRs and power management ICs are provided on one or more printed circuit boards (PCBs) (Figs. 2 & 3 [0021] [0033] the control logic 210 or 332, the relays module 360).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Striuli in view of HWAN and Akerson as applied to claims 4-6 above, further in view of A1 Khaitan US 20130035802 A14.

Regarding claim 7, the combination of Striuli, HWAN and Akerson does not explicitly teach the at least one controller comprises a main microcontroller and sub-microcontrollers, and wherein the main microcontroller is connected to power management ICs and SSRs in a main distribution control module, and the sub-microcontrollers are connected to power management ICs in detached metering modules located in a main switchboard of the multi-unit building.
Khaitan teaches the at least one controller comprises a main microcontroller and sub-microcontrollers, and wherein the main microcontroller is connected to power management ICs and SSRs in a main distribution control module, and the sub-microcontrollers are connected to power management ICs in detached metering modules located in a main switchboard of the multi-unit building (Figs. 1-2 [0081] [0082] [0036] [0037] PMD has a controller 17 – main microcontroller connected to power management ICs and relays (20) – SSRs, the main meter 37 is detached metering modules with sub-microcontrollers located in the main switchboard of the building).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Striuli to incorporate the teachings of Khaitan because they all directed to power distribution and load management. Using a main microcontroller and sub-microcontrollers, and wherein the main microcontroller is connected to power management ICs and SSRs in a main distribution control module, and the sub-microcontrollers are connected to power management ICs in detached metering modules located in a main switchboard of the multi-unit building will help manage power distribution between the units.

Regarding claim 8, Khaitan further teaches the detached metering modules are wired and/or wirelessly connected to the main distribution control module (Figs 1-2 [0098] the main meter 37 connected to the controller 17).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Striuli in view of HWAN as applied to claims 1, 9 and 11-12 above, further in view of Akita.

Regarding claim 13, neither Striuli nor HWAN explicitly teaches the at least one controller is configured to implement fast switching techniques.
Akita teaches the at least one controller is configured to implement fast switching techniques ([0006] [0019] switching in 10 milliseconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Striuli to incorporate the teachings of Akita because they all directed to power distribution and load management. One controller is configured to implement fast switching techniques will help connect/disconnect unit to the power source.

Regarding claim 14, Akita further teaches the switches are configured to switch at a frequency up to 100 Hz (([0006] [0019] switching in 10 milliseconds).

Allowable Subject Matter

Claims 2 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115






/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Striuli is the prior art of record
        2 Haines is the prior art of record
        3 Akerson is the prior art of record
        4 Khaitan is the prior art of record